United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS           February 27, 2004
                       For the Fifth Circuit
                                                        Charles R. Fulbruge III
                                                                Clerk

                           No. 03-50786
                         Summary Calendar


                          LUCY DORANTES,

                                               Plaintiff-Appellant,


                              VERSUS


 TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER AT EL PASO, ET AL,

                                                         Defendants,

      TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER AT EL PASO

                                                Defendant-Appellee.




           Appeal from the United States District Court
            For the Western District of Texas, El Paso
                          (1:02-CR-37-1)


Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Lucy Dorantes (hereinafter “Plaintiff”) brought this suit

under Title VII of the Civil Rights Act of 1964 and under the Texas

Commission on Human Rights Act (“TCHRA”) against her employer,


  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Texas   Tech   University   Health       Sciences   Center     at    El     Paso

(hereinafter   “Defendant”)   alleging       that    she     was    fired     in

retaliation for reporting to her supervisors that other employees

were unhappy about certain alleged misconduct on the part of the

supervisor.    After   adequate   discovery     which      established      that

Plaintiff was actually terminated for legitimate non-discriminatory

reasons related to her long history of poor work performance,

Defendant moved for summary judgment.           The trial court granted

summary judgment in favor of Defendant holding that Plaintiff had

failed to raise a genuine issue of material fact that she engaged

in activity protected under Title VII or TCHRA and that Plaintiff

failed to establish a causal link between the termination and any

protected activity.    Plaintiff timely appealed to this Court.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.                  For

the reasons stated by the district court in its memorandum opinion

and order filed on June 23, 2003, we affirm the final judgment in

favor of Defendant filed on June 23, 2003.          AFFIRMED.




                                     2